Citation Nr: 1729094	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-07 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

3. Evaluation of asthma with early obstructive pulmonary impairment, currently evaluated as 30 percent disabling.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


INTRODUCTION

The Veteran served on active duty from May 2000 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2017, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference; a transcript of the hearing has been associated with the record.

A November 2014 rating decision continued the evaluation of the Veteran's asthma as 30 percent disabling, denied service connection for PTSD, and denied entitlement to TDIU. The Veteran's Notice of Disagreement was also received in November 2014. The Board takes jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a right knee disability, for migraine headaches to include as secondary to service-connected disabilities, and for PTSD, as well as the issues of evaluation of asthma and of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

At a May 2017 VA examination, the Veteran's service-connected hypertension diagnosis, history, and some adverse medication side effects were discussed, but the examiner did not address the Veteran's contention that his hypertension medication caused or aggravated his migraine headaches, nor his lay testimony as to the symptoms. Thus, the Board finds the examination inadequate, and a new VA examination is required. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Moreover, the Board observes that the Veteran has not been provided with a VA examination and medical opinion in response to his claim for service connection for a right knee disability. VA is obligated to provide an examination when the record contains either a medical diagnosis of, or competent evidence of signs and symptoms indicating, a current disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for getting an examination under the Veterans Claims Assistance Act of 2000 (VCAA) is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Therefore, the Board must require an examination to determine the etiology of the Veteran's right knee disorder.

As noted in the Introduction, in a Notice of Disagreement received November 18, 2014, the Veteran disagreed with the November 2014 rating decision's denials of service connection for PTSD, entitlement to TDIU, and an evaluation for asthma higher than 30 percent disabling. That is a timely NOD with the November 2014 rating decision, and therefore, the Veteran has initiated an appeal in those matters. As an SOC addressing those matters has not yet been issued, the Board is required to remand the matters for such action. See Manlincon, 12 Vet. App. 238. The Veteran is advised that these matters are not fully before the Board, and will be so only if he perfects his appeal after an SOC has been issued.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Issue an SOC addressing the matters of service connection for PTSD, as well as the issues of evaluation of asthma and of entitlement to TDIU. Remind the Veteran that to perfect his appeal he must file a timely substantive appeal, advise him of the time limit for submitting a substantive appeal, and afford him the opportunity to do so. If this occurs, the matters should be returned to the Board for appellate review.

2. Contact the Veteran and request that he identify all non-VA health care providers who have treated the claimed right knee and migraine headache disorders. Provide him medical release forms and ask that he authorize VA to obtain medical records from all identified private health care providers.

3. Then, afford the Veteran a VA examination(s) to determine the nature and etiology of the right knee disorder, and claimed migraine headaches. The claims file must be provided to the examiner and reviewed in conjunction with the examination.

After reviewing the examination report and the complete claims file, the examiner should issue an opinion addressing:

a) Is at at least as likely as not (a 50% or higher probability) that any right knee disability, including degenerative joint disease of the knee, is etiologically related to active duty service?

b) Does the Veteran have a diagnosis of migraine headaches?

If so:

c) Is it at least as likely as not that the Veteran's migraine headaches are etiologically related to any incident of active duty service?

d) Is it at least as likely as not that the Veteran's service-connected hypertension caused and/or aggravated the Veteran's migraine headaches?

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Readjudicate the issues on appeal with consideration of all the evidence. If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case (SSOC) before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




